ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-20 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., a base station apparatus and switching method based on a motion status of a mobile device, the method comprising: obtaining a current location and a motion status of a mobile device; and predicting, based on the current location and the motion status of the mobile device, a duration from a current moment to a moment when a base station that serves the mobile device completes a switching from a first base station to a second base station, wherein the first base station currently serves the mobile device, and the second base station serves the mobile device after the first base station. 
	But, in agreement with the applicant’s arguments filed on January 10, 2022, which turned out to be persuasive, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 11, and 20, particularly, wherein after the mobile device maintains a first communication connection to the first base station and establishes a second communication connection to the second base station, initiating the switching from the first base station to the second base station when a specified threshold is reached after a predetermined period of time of the duration elapses.
Claim(s) 2-10 and 12-19 are allowable by virtue of their dependency on claim(s) 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., predictive handover, handover based on motion status, and communication control in wireless communications.
US 20200304199 A1	US 10757629 B2		US 9585074 B2
US 9526046 B2		US 9282507 B2		US 9084171 B2
US 20040058678 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
January 28, 2022